Citation Nr: 1431045	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran had active duty service from February 1982 to May 1990 resulting in an honorable discharge.  The Veteran also had active duty service from May 1990 to June 1993, which resulted in an other than honorable discharge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In her substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2010, but the Veteran did not attend her scheduled hearing.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that there may be pertinent evidence that has not been associated with the Veteran's claims file.  At her June 2008 DRO hearing, the Veteran testified that she received treatment for her right shoulder at a clinic in Cathedral City, California.  Additionally, there is some indication that one of the Veteran's VA doctors informed her that she needed shoulder surgery.  The Veteran testified that she had not yet pursued that option, but would follow up with her doctor at her next primary care appointment.  As these treatment records have not been associated with the Veteran's claims file, a remand is warranted to obtain these treatment records.  

Additionally, the Veteran did not report to her scheduled August 2012 VA examination.  Notice of the examination was sent to the Veteran.  However, it is unclear whether she actually received that notice.  The record indicates that the Veteran was homeless at various times throughout the appeal period.  Therefore, the Board finds that upon remand the Veteran should be provided an opportunity to report for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.   With the Veteran's assistance, obtain copies of all outstanding private treatment records pertaining to the Veteran's right shoulder disability, to include records from the medical clinic in Cathedral City, California, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  

2.  Obtain all VA treatment records from May 2014 to the present from the San Diego and West Los Angeles VA medical centers and any associated clinics.  

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any right shoulder disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current right shoulder disabilities and clearly address the following: 

As to any current right shoulder disability noted, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability had its onset during service or is etiologically related to service.  

The examiner should discuss the Veteran's reported history of symptoms since separation. 

A complete rationale should be given for any opinion provided.

4.  After completion of the above and any other development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



